EXHIBIT 10.3 FIRST AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE PROMISSORY NOTE This First Amendment to Third Amended and Restated Senior Secured Convertible Promissory Note (“Second Amendment”) is made and entered into this day of December, 2011 by EAU Technologies, Inc., a Delaware corporation (the “Company”) and Water Science, LLC, a Florida limited liability company (“Holder”). BACKGROUND WHEREAS, Company and Holder executed and delivered that certain Third Amended and Restated Senior Secured Convertible Promissory Note, dated October 21, 2010, in the original principal amount of $3 million (the “Original Note”); WHEREAS, Company and Holder executed and delivered that certain First Amendment to the Original Note, dated March 10, 2009 (the “First Amendment”); and WHEREAS, the Company and the Holder desire to execute and deliver this First Amendment to Third Amendment to the Original Note. NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Holder do hereby agree as follows: 1.Section 3(a) of the Original Note, as amended by the Third Amendment, is hereby deleted in its entirety and the following is hereby inserted in its place: Maturity Date.The Company shall pay the principal amount outstanding hereunder together with accrued and unpaid interest thereon and any other amounts payable to Holder in respect of this Note on the earlier of (i) November 30, 2013, or (ii) the acceleration of the maturity of this Note by Holder pursuant to Section (6)(b)(i), (the earlier of such dates, the “Maturity Date”), unless otherwise converted into Common Stock in accordance with Section 7. 2.Except as expressly set forth herein, the Original Note, as amended by the First Amendment, Second Amendment and Third Amendment, shall remain unchanged and unmodified and in full force and effect. 3.All capitalized terms not otherwise defined in this Third Amendment shall have the meanings assigned to them in the Original Note, as amended by the First Amendment and Second Amendment. 4.This Third Amendment may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument, with the same effect as if the signatures thereto were in the same instrument. [Remainder of page intentionally left blank.Signatures on following page.] IN WITNESS WHEREOF, the parties hereto have executed and delivered this Third Amendment under seal on the date first above written. Company: EAU TECHNOLOGIES, INC. By: /s/Wade Bradley Wade Bradley Chief Executive Officer Holder: WATER SCIENCE, LLC By: /s/Peter Ullrich Peter Ullrich Manager
